t c memo united_states tax_court daniel r leavell and eva lovene leavell petitioners v commissioner of internal revenue respondent docket no filed date david t lumerman for petitioners john w duncan for respondent memorandum opinion swift judge respondent determined deficiencies in petitioners' federal income taxes for and and additions to tax as follows year deficiency additions to tax sec_6651 sec_6653 a a sec_6653 sec_6653 a dollar_figure big_number big_number __ big_number dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number percent of interest due on portion of underpayment attributable to negligence unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concession of some issues by each party the primary issues remaining for decision are the amount if any of net_operating_loss investment_interest and investment_credit carryovers from to which petitioners are entitled for the years in dispute whether a residence sold by petitioners in was used by petitioners as a personal_residence the amount of gain petitioners realized in and in connection with two transactions relating to the sale of stock whether petitioners have substantiated claimed operating_expenses and costs-of-goods sold with regard to various businesses whether eva leavell has substantiated for a claimed net_operating_loss of dollar_figure relating to oil production and whether petitioners are liable for the additions to tax trial and resolution of this case have been complicated by the failure of petitioners to cooperate with respondent's representatives during respondent's audit and by petitioners' failure to comply with important aspects of this court's pretrial and trial rules for convenience we combine our findings_of_fact and opinion on each issue some of the facts have been stipulated and are so found at the time they filed their petition in this case petitioners resided in carmi illinois during through petitioner daniel r leavell daniel was engaged in the conduct of various businesses involving oil production the sale of oil field equipment and the maintenance of oil wells in petitioner eva lovene leavell eva under the name of l l supply began a separate business involving the sale of oil field equipment in eva operated a separate business involving oil production filing of petitioners' and joint federal_income_tax returns respondent's audit and trial on date petitioners untimely filed their joint federal_income_tax return for on date petitioners untimely filed their joint federal_income_tax returns for and on date petitioners filed an amended joint federal_income_tax return for during the audit by respondent's representatives of petitioners' federal_income_tax returns for and petitioners did not cooperate with respondent's representatives in spite of requests therefor petitioners did not make available to respondent's representatives any meaningful books_and_records or other credible documentation regarding the various items that were examined as a result of petitioners' failure to cooperate respondent's audit adjustments and deficiency determinations at issue in this case were made on the basis of limited information and in some instances estimates respondent's deficiency determinations against petitioners for and were not arbitrary and capricious and such deficiency determinations are entitled to the usual presumption of correctness 290_us_111 754_f2d_921 11th cir affg per curiam t c memo 305_f2d_519 7th cir affg tcmemo_1961_319 after granting petitioners' request for a continuance this case was tried at a special trial session beginning on date at trial petitioners submitted no credible and little understandable evidence relating to the adjustments at issue petitioners were unprepared they offered incomplete and disorganized documentation many documents that were admitted at trial were objected to by respondent's counsel because the documents had not been exchanged with respondent's counsel prior to trial witnesses that should have been called were not called at the end of the second day of trial petitioners brought into the courtroom dirty worn-out mildewy boxes that allegedly contained records and documents relating to petitioners' businesses that petitioners speculated if organized and examined would support petitioners' entitlement to many of the items at issue in this case these documents however were not organized the documents were not presented or offered into evidence in an organized manner that related to the specific issues in the case petitioners' attorney had known about the documents for at least or weeks before trial and probably for much longer but had not disclosed the existence thereof to respondent's counsel nor to the court nor were the documents made available to respondent as required under our rules and pretrial order petitioners and their attorney could not describe or explain in any specific coherent or meaningful manner the nature of the documents in the boxes the relationship of the documents to the issues in the case nor what the documents allegedly proved with regard to the issues in the case after trial the court held the record open for a period of time to allow petitioners to organize the documents in the boxes to make a presentation to respondent's representatives as to what the contents of the boxes established with regard to the adjustments at issue in this case to confer with respondent concerning what stipulations might be reached with regard to the documents and to attempt to settle as many issues as possible although petitioners' attorney and petitioners' accountant met with respondent's representatives a number of times after the trial to discuss the documents in the boxes the parties reached no agreement as to the significance of the documents and no settlement or further stipulation with regard to any of the evidence or issues in this case on date the record in this case was closed and we did not admit into evidence the contents of the boxes nor any summaries that petitioners had purportedly made therefrom petitioners now move to reopen the record and to admit into evidence the contents of the boxes and or the purported summaries of the contents of the boxes that their accountant allegedly prepared after trial petitioners assert that by holding the record open after trial and by suggesting that the parties meet to review the documents to attempt to settle issues and to attempt to stipulate to further evidence the court misled petitioners petitioners allege that they incurred substantial additional costs and that the court thereby has become obligated to admit into evidence in this case the documents in the boxes and the purported summaries thereof that petitioners belatedly produced we disagree petitioners have done little in this case to assist respondent and the court to evaluate the issues before us in a timely fashion and on the merits petitioners' late and incomplete submissions under the court's discovery rules their untimely filed motions to amend their petition their raising new issues in their briefs that have not been raised either in the original or amended petitions and their implausible explanations of their conduct in on- and off-the-record conferences with the court have consistently frustrated the resolution of the issues in this case perhaps the most serious violation of the court's rules occurred when petitioners attempted to have admitted en masse into evidence on the last day of trial the boxes of disorganized documents by holding the record open the court simply attempted to give petitioners the opportunity to organize the documents and to make presentations to respondent's representatives that might result in a settlement of issues or in a stipulation of admissibility of some of the documents petitioners failed to negotiate any settlement or a stipulation with regard to any of the belatedly submitted documents and we do not believe it appropriate now to admit such documents into evidence we shall deny petitioners' motion for reconsideration of the court's order granting respondent's motion to close the record also in their opening posttrial briefs petitioners attempt to raise new issues not previously raised in their original or amended petition or otherwise preserved petitioners’ untimely attempt herein to raise new issues will be denied taxpayers have a duty to maintain accurate and credible books_and_records that relate to their income and deductions for each year and that are necessary for a proper determination of their federal_income_tax liability sec_6001 as has been said the united_states has relied for the collection of its income_tax largely upon the taxpayer's own disclosures this system can function successfully only if those within and near taxable_income keep and render true accounts 317_us_492 the burden_of_proof is on petitioners to prove by a preponderance_of_the_evidence their entitlement to the deductions losses credits and other adjustments that are in dispute in this case rule a 290_us_111 with the exception of a dollar_figure trucking expense discussed below petitioners have failed to satisfy their burden_of_proof on each issue and with the exception noted we hold for respondent on each issue many of petitioners' arguments in their posttrial briefs are barely comprehensible below we attempt to make some sense out of petitioners’ arguments and to discuss further the sparse and confusing facts in the record relating to each primary issue carryover of nol’s investment_interest and investment_credit under rule a petitioners have the burden_of_proof with regard to each of the adjustments still at issue in this case involving claimed carryovers namely a claimed dollar_figure net_operating_loss_carryover from a claimed dollar_figure investment_interest carryover from and a claimed dollar_figure investment_credit carryover from petitioners however have presented no credible_evidence and have not established the existence of nor their entitlement to any of the claimed carryovers petitioners and their counsel appear to seriously misunderstand the placement of the burden_of_proof on these issues for example with regard to the investment_interest carryover the following statement appears in petitioners' opening posttrial brief -- respondent did not recompute or establish the proper investment_interest amount and respondent is therefore estopped from asserting that it may not be carried forward to the contrary with regard to each of the claimed carryovers petitioners have the burden_of_proof and they have failed to satisfy it 95_tc_437 61_tc_436 on brief petitioners concede a claimed charitable contribution carryover from affd without published opinion 510_f2d_970 3d cir alternatively both parties dispute the effect of bankruptcy proceedings that daniel initiated in on the claimed net_operating_loss investment_interest and investment_credit carryovers on date daniel filed a petition with the bankruptcy court for the southern district of illinois under chapter of the bankruptcy code u s c sec_1101 on date daniel's bankruptcy case was converted to a chapter bankruptcy u s c sec_701 on date the bankruptcy court entered a discharge order in daniel's bankruptcy case thereby terminating as of the date of the discharge any stay that would have been in effect with regard to this tax_court proceeding under u s c sec_362 and in daniel's bankruptcy case was closed under sec_1398 and the bankruptcy_estate of daniel would have succeeded to any net_operating_loss investment_interest and investment_credit carryovers to which daniel would have been entitled any such carryovers that daniel could substantiate and to which daniel would have been entitled at the time the bankruptcy petition was filed determined as of the first day of date the year in which petitioner filed for bankruptcy would have remained with the bankruptcy_estate until the bankruptcy_estate terminated in sec_1398 petitioners herein have made no attempt to establish the amount if any of the above-claimed carryovers that were recognized and used by the bankruptcy_estate in daniel's bankruptcy proceedings and petitioners have not established the amount of any such carryovers to which daniel succeeded at the termination of the bankruptcy also respondent in the alternative disputes eva's entitlement to any portion of the claimed dollar_figure net_operating_loss and dollar_figure investment_credit carryovers eva apparently did not file for bankruptcy but even if petitioners established that some of the claimed net_operating_loss and investment_credit carryovers were attributable to eva eva has not established the amount of any portion of the claimed net_operating_loss and investment_credit carryovers to which she would be entitled further in eva apparently received a discharge with respect to whatever liability she had on a dollar_figure million indebtedness to northern trust co eva's discharge with respect to this liability occurred as part of a settlement of a lawsuit petitioners had filed against northern trust co eva we note that net profits were reported on the schedules c relating to each of eva's separate businesses that were attached to petitioners’ joint federal_income_tax returns for and earlier years that are in evidence thus no portion of the claimed carryovers appears to belong to eva thereby in to the extent she was liable at all on the indebtedness to northern trust co arguably realized discharge_of_indebtedness income taxable to her under sec_61 no such income was reported by petitioners on their joint federal_income_tax return nor charged to petitioners on audit by respondent and such additional income would likely offset any portion of the claimed dollar_figure net_operating_loss_carryover if any such carryover were established in this case and if eva were otherwise entitled thereto eva however has not established the existence of the claimed carryovers or that any portion of the claimed carryovers should be attributable to her in the alternative and in a characteristically vague and unclear manner petitioners apparently claim that they were not actually indebted to northern trust co if that is so in now calculating the very large net_operating_loss_carryover from to which petitioners claim to be entitled petitioners would be required to recalculate the very large interest deductions cumulatively in excess of dollar_figure million that they claimed in and prior years with respect to the purported indebtedness to northern trust co as a result the claimed net_operating_loss_carryover from that is based largely on such claimed interest deductions would be eliminated or substantially reduced thereby in all likelihood eliminating the claimed carryover loss the claimed dollar_figure investment_interest carryover from relates to interest_paid on a loan petitioners allegedly made to lcor a corporation owned and controlled by petitioners and by petitioners' relatives and or friends the evidence in this case establishes neither the existence of a loan to lcor nor the existence or character of payments made by petitioners to lcor daniel and eva are not entitled to any of the carryovers in dispute respondent's disallowance of the claimed net_operating_loss investment_interest and investment_credit carryovers is sustained gain on sale of residence in petitioners sold a residence located in mcpherson kansas at trial daniel acknowledged that he eva and other family members had often made personal_use of this residence on petitioners' and joint federal_income_tax returns no rental income was reported by petitioners relating to the rental of this residence on their joint federal_income_tax return petitioners claimed a dollar_figure ordinary_loss with regard to the sale of this residence sec_1_165-9 income_tax regs provides that a loss sustained on the sale of a residence used by a taxpayer as his or her personal_residence up to the time of sale is not deductible under sec_165 harris v commissioner tcmemo_1982_ affd on other issues 745_f2d_378 6th cir in light of the evidence indicating petitioners' personal_use of this residence we sustain respondent's disallowance of this claimed loss the fact that petitioners may have worked in the vicinity of this residence at the offices of lcor does not convert petitioners' personal_use of this residence into business use further petitioners' alleged rental of this residence to their son in does not qualify the sale of the residence as a sale of business property we sustain respondent's adjustment on this issue gain on transactions relating to christa oil co stock on date eva sold back to christa oil co christa oil a closely held family company shares of christa oil stock in exchange eva received from christa oil dollar_figure in cash and a partial interest in three oil leases petitioners state that eva's tax basis in the shares of stock sold to christa oil was dollar_figure on petitioners' joint federal_income_tax return petitioners reported a capital_gain of dollar_figure relating to the sale of this stock on date eva for a total stated consideration of dollar_figure sold back to christa oil the above partial_interests in the three oil leases that she had received in november of of the total stated consideration dollar_figure was to be paid to eva in cash and the dollar_figure balance due under the contract with christa oil was to be reflected by the assignment to eva of a specified number of barrels of oil to be produced from wells owned by christa oil and by christa oil's commitment to make cash payments to eva to the extent the barrels of oil eva actually received under this contract and the dollar_figure downpayment were not adequate to fully pay eva the total dollar_figure due under this contract on audit and based on records of christa oil respondent determined that eva received under the above and transactions with christa oil dollar_figure in dollar_figure in and dollar_figure in in additional payments from christa oil respondent treated these payments as additional capital_gain income to petitioners for each respective year during the audit petitioners provided respondent's representatives no information regarding the amount eva received on the above transactions petitioners have not established that these payments were reported anywhere on their joint federal_income_tax returns at trial and on brief petitioners provide confusing information and ambiguous arguments concerning these two transactions with christa oil during the trial in response to a question from the court as to whether petitioners had attempted to obtain the original records of christa oil or its successor regarding these transactions the following dialogue occurred between the court and petitioners' counsel the court mr lumerman do you know the status of christa oil and the records have you made any attempt to get the records of christa oil with regard to the purchase by it of the stock from mrs leavell mr lumerman no your honor frankly we haven't we sustain respondent's determination on this issue in its entirety expenses of various businesses l l supply as indicated in eva started an oil equipment sales business under the name of l l supply on schedules c attached to petitioners' joint federal_income_tax returns for and eva claimed operating and or trucking expenses of dollar_figure dollar_figure and dollar_figure respectively relating to this business on audit respondent disallowed for lack of substantiation these claimed expenses of l l supply at trial little evidence was presented with regard to these claimed expenses with regard however to the dollar_figure claimed for there was admitted into evidence at trial an exhibit that does appear to substantiate dollar_figure in trucking expenses_incurred in by l l supply which amount we allow the burden_of_proof with regard to petitioners' entitlement to these claimed expenses is on petitioners rule a 290_us_111 petitioners have provided no basis for further estimating the operating and trucking expenses of l l supply with the exception noted of dollar_figure in trucking expenses for we deny petitioners' claim to additional operating and trucking expenses with regard to l l supply with regard to claimed additional inventory or cost-of- goods-sold expenses of l l supply petitioners on brief concede the figures respondent used each year for beginning and ending inventory of l l supply at trial petitioners offered exhibit as to purchases and exhibits and as to purchases of l l supply information however in those exhibits is suspect for example in exhibit a claimed payment of dollar_figure for an inventory_item appears actually to be a payment to an attorney in exhibits and certain claimed payments for inventory_items are represented by cashier's checks that show petitioners as payees petitioners claim that since many suppliers would only deal with them in cash by cashing the cashier's checks petitioners obtained cash necessary to make cash purchases petitioners however have submitted no receipts reflecting the alleged cash purchases with regard to a claimed purchase of dollar_figure from one ralph bassett a bill of sale establishes that the purchase was for only dollar_figure petitioners have failed to meet their burden_of_proof and respondent's determinations of the ending inventory purchases and cost-of-goods sold of l l supply are sustained for each year in issue rule a welch v helvering supra pincite cheesman v commissioner tcmemo_1994_509 claimed dollar_figure nol re sales servicing business for months in daniel operated a business that sold repair parts for and that made repairs to oil field drilling equipment on a schedule c attached to petitioners' joint federal_income_tax return daniel claimed a net_operating_loss of dollar_figure relating to this business on the schedule c daniel indicated that the expenses claimed were estimates at trial daniel testified that the dollar_figure cost-of-goods sold claimed on this schedule c was estimated based on seven-twelfths of total purchases and seven-twelfths of labor costs for this business on this same schedule c for however daniel also claimed a separate and additional dollar_figure expense relating to labor costs for this business petitioners’ calculation thus appears to reflect a duplicate deduction for labor costs petitioners also claim that the estimated gross_receipts of dollar_figure that petitioners reported on the schedule c relating to this business were overreported in support of their claim petitioners offer a document that daniel submitted to the illinois department of revenue that indicates sales of dollar_figure from this business that document however only purports to reflect income from equipment sales of this business it does not reflect service income and it reflects sales for only months of on audit due to lack of substantiation respondent disallowed the claimed dollar_figure cost-of-goods sold for relating to this business in their opening posttrial brief petitioners appear to concede that the claimed dollar_figure loss relating to daniel's sales and service business is not allowable as already mentioned where a taxpayer fails to maintain adequate_records regarding a business respondent is entitled to adopt any reasonable method to determine income 796_f2d_303 9th cir affg tcmemo_1984_601 we sustain respondent’s adjustment on this issue eva's claimed dollar_figure nol re oil production with petitioners' joint federal_income_tax return eva filed a schedule c claiming a net_operating_loss from oil production of dollar_figure on audit respondent disallowed this claimed loss on the grounds that no portion thereof had been substantiated at trial petitioners offered documentation in support of claimed oil production expenses that indicates that many of the purported expenses reflected on the schedule c relate to the business of l l supply accordingly the claimed expenses may already have been claimed by l l supply on the schedule c relating to that separate business further based on the referred-to documentation dollar_figure of the expenses giving rise to the claimed dollar_figure loss from oil production appear to constitute a payment to g r penn production co a company controlled by petitioners' son and dollar_figure of the claimed expenses appear to represent not expenses but rather receipts or income petitioners received from g r penn production co we disallow eva’s claimed dollar_figure net_operating_loss for relating to oil production additions to tax petitioners have offered no credible excuse for the late filing of their and joint federal_income_tax returns having business problems does not relieve taxpayers of the obligation to file timely federal_income_tax returns we sustain respondent's imposition of the addition_to_tax under sec_6651 for and petitioners argue that they relied on their accountant to prepare proper income_tax returns the evidence however indicates that petitioners did not provide their accountant with accurate and complete records from which accurate tax returns could be prepared see hull v commissioner tcmemo_1991_582 auld v commissioner tcmemo_1978_508 we sustain respondent's imposition of the additions to tax under sec_6653 and for and under sec_6653 and b for and petitioners have not established that they had substantial_authority for the positions taken on their joint federal_income_tax returns nor that the relevant facts were adequately disclosed on their returns for each year in issue we sustain the additions to tax under sec_6661 an appropriate order denying petitioners' motion for reconsideration will be issued and decision will be entered under rule
